 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    JANET ROBINSON,                                   No. 2:19-cv-0568 TLN AC (PS)
11                       Plaintiff,
12           v.                                         ORDER
13    CLEAR RECON CORP. and WELLS
      FARGO BANK, NA,
14
                         Defendants.
15

16

17          Plaintiff is proceeding in this action pro se. This matter was accordingly referred to the

18   undersigned by E.D. Cal. 302(c)(21). Plaintiff has filed a request for leave to proceed in forma

19   pauperis (“IFP”), and has submitted the affidavit required by that statute. See 28 U.S.C.

20   § 1915(a)(1). The motion to proceed IFP will therefore be granted.

21                                             I. SCREENING

22          The federal IFP statute requires federal courts to dismiss a case if the action is legally

23   “frivolous or malicious,” fails to state a claim upon which relief may be granted, or seeks

24   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2).

25   Plaintiff must assist the court in determining whether or not the complaint is frivolous, by drafting

26   the complaint so that it complies with the Federal Rules of Civil Procedure (“Fed. R. Civ. P.”).

27   The Federal Rules of Civil Procedure are available online at www.uscourts.gov/rules-

28   policies/current-rules-practice-procedure/federal-rules-civil-procedure.
                                                        1
 1           Under the Federal Rules of Civil Procedure, the complaint must contain (1) a “short and
 2   plain statement” of the basis for federal jurisdiction (that is, the reason the case is filed in this
 3   court, rather than in a state court), (2) a short and plain statement showing that plaintiff is entitled
 4   to relief (that is, who harmed the plaintiff, and in what way), and (3) a demand for the relief
 5   sought. Fed. R. Civ. P. 8(a). Plaintiff’s claims must be set forth simply, concisely and directly.
 6   Fed. R. Civ. P. 8(d)(1). Forms are available to help pro se plaintiffs organize their complaint in
 7   the proper way. They are available at the Clerk’s Office, 501 I Street, 4th Floor (Rm. 4-200),
 8   Sacramento, CA 95814, or online at www.uscourts.gov/forms/pro-se-forms.
 9           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.
10   Neitzke v. Williams, 490 U.S. 319, 325 (1989). In reviewing a complaint under this standard, the
11   court will (1) accept as true all of the factual allegations contained in the complaint, unless they
12   are clearly baseless or fanciful, (2) construe those allegations in the light most favorable to the
13   plaintiff, and (3) resolve all doubts in the plaintiff’s favor. See Neitzke, 490 U.S. at 327; Von
14   Saher v. Norton Simon Museum of Art at Pasadena, 592 F.3d 954, 960 (9th Cir. 2010), cert.
15   denied, 564 U.S. 1037 (2011).
16           The court applies the same rules of construction in determining whether the complaint
17   states a claim on which relief can be granted. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (court
18   must accept the allegations as true); Scheuer v. Rhodes, 416 U.S. 232, 236 (1974) (court must
19   construe the complaint in the light most favorable to the plaintiff). Pro se pleadings are held to a
20   less stringent standard than those drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520
21   (1972). However, the court need not accept as true conclusory allegations, unreasonable
22   inferences, or unwarranted deductions of fact. Western Mining Council v. Watt, 643 F.2d 618,
23   624 (9th Cir. 1981). A formulaic recitation of the elements of a cause of action does not suffice
24   to state a claim. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57 (2007); Ashcroft v. Iqbal,
25   556 U.S. 662, 678 (2009).
26           To state a claim on which relief may be granted, the plaintiff must allege enough facts “to
27   state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim has
28   facial plausibility when the plaintiff pleads factual content that allows the court to draw the
                                                          2
 1   reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at
 2   678.  A pro se litigant is entitled to notice of the deficiencies in the complaint and an opportunity
 3   to amend, unless the complaint’s deficiencies could not be cured by amendment. See Noll v.
 4   Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987), superseded on other grounds by statute as stated in
 5   Lopez v. Smith, 203 F.3d 1122 (9th Cir.2000)) (en banc).
 6           A. The Complaint
 7           Plaintiff’s complaint alleges as follows. The asserted basis for federal court jurisdiction is
 8   violation of federal law. ECF No. 1 at 1. Plaintiff is a resident of 4104 Singing Tree Way,
 9   California. Id. On November 19 of 2012, forced foreclosure was started on her father’s house,
10   located at 681 8th Street, Richmond, California. Id. Defendant Wells Fargo Bank, NA (“Wells
11   Fargo”) returned checks to plaintiff uncashed without explanation. Id. Plaintiff filed for Chapter
12   7 Bankruptcy in January of 2015. Id. at 2. In January of 2016, plaintiff received a letter from her
13   attorney stating that “the trustee attorney” indicated that she was not paying the mortgage on the
14   Richmond property. Id. Plaintiff reached out to Wells Fargo “requesting monies that was not
15   paid” on her father’s loan and reiterating that her home on Singing Tree Way was protected by
16   her Bankruptcy case. Id. On August 1, 2016, plaintiff received a letter and check for $1313.00
17   citing a case in the U. S. Bankruptcy Court for the District of Maryland. Id.
18           In January or February of 2017 plaintiff filed a claim with the Consumer Financial
19   Protection Bureau. Id. On April 15, 2017 Wells Fargo responded that funds totaling $4871 were
20   sent and applied to her loan because the checks were mailed in and not made at a branch location
21   or through third party bill pay. Id. at 3. Wells Fargo stated that her father’s account was referred
22   to foreclosure on February 11, 2015 and that due to payments being posted to her account, the
23   account was due for October 1, 2014 through February 1, 2016 payments. Id. Plaintiff alleges
24   that the total paid fraudulently to her father’s account was $5892.00. Id. at 4. Plaintiff requested
25   a full accounting of payments on both her father’s Richmond home and the Singing Tree location.
26   Id. at 5.
27           In December of 2018, plaintiff’s bankruptcy case was dismissed and in January 2018 the
28   Singing Tree home was in foreclosure. Id. She applied for three loan modifications, but the
                                                        3
 1   Singing Tree home was sold at auction on March 1, 2019. Id. Plaintiff alleges defendants
 2   violated the Real Estate Settlement Procedures Act, “Regulation X” of 24 C.F.R. Part 3500,
 3   violation of cease and desist false trustee sale, RICO violation under 18 U.S.C. § 1962 et. seq.,
 4   breach of the implied covenant of good faith and fair dealing, unfair business practices,
 5   negligence, and failure to respond to a qualified written request. Id. at 7-8.
 6          B. Analysis
 7          It is not clear that this case can be heard in federal court because complaint does not
 8   contain a “short and plain” statement setting forth the basis for federal jurisdiction, plaintiff’s
 9   entitlement to relief, or the relief that is sought, even though those things are required by Fed. R.
10   Civ. P. 8(a)(1)-(3). The exact nature of what happened to plaintiff is obscured by the complaint,
11   which contains a series of facts and circumstances which are difficult to understand and not
12   clearly related to any of her listed causes of action. The court cannot tell from examining the
13   complaint what legal wrong was done to plaintiff, by whom and when, or how any alleged harm
14   is connected to the relief plaintiff seeks. Further, it is not clear that plaintiff has any ownership
15   interest in either property at issue in this case because she describes herself as a “resident” of the
16   Singing Tree location, and the Richmond property belonged to her father, according to the facts
17   alleged.
18          Accordingly, the complaint does not comply with Rule 8 of the Federal Rules of Civil
19   Procedure and cannot be served. Rather than recommending dismissal of the action, the
20   undersigned will provide plaintiff an opportunity to amend the complaint to allege clear causes of
21   action and facts supporting each cause of action.
22                                   II. AMENDING THE COMPLAINT
23          If plaintiff chooses to amend the complaint, the amended complaint must contain a short
24   and plain statement of plaintiff’s claims. The allegations of the complaint must be set forth in
25   sequentially numbered paragraphs, with each paragraph number being one greater than the one
26   before, each paragraph having its own number, and no paragraph number being repeated
27   anywhere in the complaint. Each paragraph should be limited “to a single set of circumstances”
28   where possible. Rule 10(b). As noted above, forms are available to help plaintiffs organize their
                                                         4
 1   complaint in the proper way. They are available at the Clerk’s Office, 501 I Street, 4th Floor
 2   (Rm. 4-200), Sacramento, CA 95814, or online at www.uscourts.gov/forms/pro-se-forms.
 3          Plaintiff must avoid excessive repetition of the same allegations. Plaintiff must avoid
 4   narrative and storytelling. That is, the complaint should not include every detail of what
 5   happened, nor recount the details of conversations (unless necessary to establish the claim), nor
 6   give a running account of plaintiff’s hopes and thoughts. Rather, the amended complaint should
 7   contain only those facts needed to show how the defendant legally wronged the plaintiff.
 8          The amended complaint must not force the court and the defendants to guess at what is
 9   being alleged against whom. See McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir. 1996)
10   (affirming dismissal of a complaint where the district court was “literally guessing as to what
11   facts support the legal claims being asserted against certain defendants”). The amended
12   complaint must not require the court to spend its time “preparing the ‘short and plain statement’
13   which Rule 8 obligated plaintiffs to submit.” Id. at 1180. The amended complaint must not
14   require the court and defendants to prepare lengthy outlines “to determine who is being sued for
15   what.” Id. at 1179.
16          Also, the amended complaint must not refer to a prior pleading in order to make plaintiff’s
17   amended complaint complete. An amended complaint must be complete in itself without
18   reference to any prior pleading. Local Rule 220. This is because, as a general rule, an amended
19   complaint supersedes the original complaint. See Pacific Bell Tel. Co. v. Linkline
20   Communications, Inc., 555 U.S. 438, 456 n.4 (2009) (“[n]ormally, an amended complaint
21   supersedes the original complaint”) (citing 6 C. Wright & A. Miller, Federal Practice &
22   Procedure § 1476, pp. 556-57 (2d ed. 1990)). Therefore, in an amended complaint, as in an
23   original complaint, each claim and the involvement of each defendant must be sufficiently
24   alleged.
25                               III. PRO SE PLAINTIFF’S SUMMARY
26          It is not clear that this case can proceed in federal court. The court cannot tell from your
27   complaint what legal harm was done to you. Because the complaint as written is not clearly
28   understandable, does not provided legal causes of action with facts supporting each cause of
                                                       5
 1   action, and does not establish that you have or had any ownership interest in any property at issue
 2   in this case, the complaint will not be served on defendants. Your lawsuit cannot proceed unless
 3   you fix the problems with your complaint.
 4          You are being given 30 days to submit an amended complaint that provides a proper basis
 5   for federal jurisdiction. If you submit an amended complaint, it needs to explain in simple terms
 6   what laws or legal rights of yours were violated, by whom and how, and how those violations
 7   impacted you. Without this information, the court cannot tell what legal claims you are trying to
 8   bring against the defendants and which facts support each claim. If you do not submit an
 9   amended complaint by the deadline, the undersigned will recommend that the case be dismissed.
10                                          IV. CONCLUSION
11          Accordingly, IT IS HEREBY ORDERED that:
12      1. Plaintiff’s request to proceed in forma pauperis (ECF No. 2) is GRANTED;
13      2. Plaintiff shall have 30 days from the date of this order to file an amended complaint that
14          names defendants who are amenable to suit, and which complies with the instructions
15          given above. If plaintiff fails to timely comply with this order, the undersigned may
16          recommend that this action be dismissed.
17   DATED: April 4, 2019
18

19

20

21

22

23

24

25

26

27

28
                                                       6
